Name: Commission Implementing Decision (EU) 2015/1943 of 27 October 2015 amending Implementing Decision 2014/909/EU by extending the period of application of the protective measures in relation to the small hive beetle in Italy (notified under document C(2015) 7330) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  regions of EU Member States;  Europe;  environmental policy
 Date Published: 2015-10-29

 29.10.2015 EN Official Journal of the European Union L 283/11 COMMISSION IMPLEMENTING DECISION (EU) 2015/1943 of 27 October 2015 amending Implementing Decision 2014/909/EU by extending the period of application of the protective measures in relation to the small hive beetle in Italy (notified under document C(2015) 7330) (Only the Italian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision 2014/909/EU (3) established certain protective measures following notifications by Italy of the occurrence of the small hive beetle (Aethina tumida) in the regions of Calabria and Sicily. It is applicable until 30 November 2015. (2) Italy notified on 16 September 2015 the Commission that the inspections and epidemiological investigations carried out in accordance with Implementing Decision 2014/909/EU as well as the active surveillance as regards the occurrence of the small hive beetle in the concerned Italian regions found new infestations in Calabria. (3) International standards laid down by the World Organisation for Animal Health (OIE) recommend annual surveys to be carried out before an area can regain its free status. It is difficult to establish the exact epidemiological developments of small hive beetle infestations as symptoms may go unnoticed and such infestations can also affect feral bee colonies. The infestations previously reported in Italy in 2014 were detected during the autumn, between September and December. Therefore the ongoing and future annual survey should cover the entire autumn period of 2015 and 2016, respectively. (4) Bearing in mind that the epidemiological situation in these regions of Italy has not been established yet and further information on the ongoing and future survey is lacking, it is even necessary to prolong the application of the measures provided for in Implementing Decision 2014/909/EU with some more months after the expected end of the next beekeeping season at the end of November 2016. (5) The period of applicability and the measures in place should be reviewed at any time in the light of new information on the epidemiological situation in the affected Italian regions. (6) Implementing Decision 2014/909/EU should be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Implementing Decision 2014/909/EU is replaced by the following: Article 4 This Decision shall apply until 31 March 2017. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 27 October 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision 2014/909/EU of 12 December 2014 concerning certain protective measures with regard to confirmed occurrences of the small hive beetle in Italy (OJ L 359, 16.12.2014, p. 161).